

Exhibit 10.2
BOND PURCHASE AGREEMENT
GAINESVILLE AND HALL COUNTY DEVELOPMENT AUTHORITY
Taxable Industrial Development Revenue Bonds
(Fox Factory, Inc. Project), Series 2020


BOND PURCHASE AGREEMENT dated as of June 1, 2020, between Gainesville and Hall
County Development Authority (the “Issuer”) and Fox Factory, Inc. (“Fox
Factory”), a California corporation, authorized to transact business in Georgia.
1. Background
(a) The Issuer proposes to issue and sell not to exceed $75,000,000 in aggregate
principal amount of its Taxable Industrial Development Revenue Bonds (Fox
Factory, Inc. Project), Series 2020 (the “Bonds”), the proceeds of which shall
be used to finance the acquisition, construction and installation of certain
real and personal property comprising a facility for the manufacture of shock
absorbers for automobiles, trucks and motorcycles in Gainesville Industrial Park
West, Gainesville, Hall County, Georgia (the “Project”). The Project will be
leased by the Issuer to Fox Factory (hereinafter, in its capacity as lessee of
the Project, referred to as the “Lessee”) under the terms of a Lease Agreement,
dated as of June 1, 2020 (the “Lease”), requiring Fox Factory to pay to the
Issuer rental payments in such amounts and at such times as shall be required to
pay the principal of and interest on the Bonds as and when the same become due.
The Bonds shall be issued under and secured by a Financing Agreement, dated as
of June 1, 2020 (the “Financing Agreement”) between the Issuer and Fox Factory
(hereinafter, in its capacity as purchaser of the Bonds, referred to as the
“Bondholder”), under the terms of which and an Assignment of Lease, dated as of
June 1, 2020 (the “Assignment”), by the Issuer in favor of the Bondholder, the
Issuer’s interest in the Lease and the rents, revenues and receipts to be
derived by the Issuer under the Lease will be assigned and pledged to the
Bondholder as security for the payment of the Bonds. As additional security for
the payment of the Bonds, the Issuer will execute and deliver to the Bondholder
a deed to secure debt and security agreement, dated as of June 1, 2020 (the
“Security Deed”), pursuant to which the Issuer will convey a security interest
in the Project to the Bondholder.
(b) The Issuer proposes to sell the Bonds to the Bondholder and the Bondholder
proposes to purchase the Bonds for its own investment purposes and not with a
view towards any resale or public distribution thereof.
(c) The proceeds of the Bonds are to be applied to pay costs incurred in
connection with the acquisition, construction and installation of the Project as
contemplated by the Lease and the Financing Agreement.
(d) The parties hereto contemplate that the interest paid on the Bonds will be
includable in gross income of the recipient or recipients thereof for Federal
income tax purposes because of the application of certain provisions of the
Internal Revenue Code of 1986, as amended, and that, as such, the Bonds may not
be offered for sale to the public without registration under the Securities Act
of 1933, as amended, unless the Bondholder has received an opinion of counsel
satisfactory to it to the effect that failure to register the Bonds will not
violate the Securities Act of 1933. The Issuer will cooperate fully at the
request of the Bondholder in effecting such registration and in taking such
other steps as may be deemed necessary or appropriate with respect to the Bonds,
the Lease, the Financing Agreement or this Agreement to effect such registration
in the event of any future public sale or disposition of the Bonds.
(e) In connection with the issuance of the Bonds, the Issuer is executing and
delivering the Direct Payment Agreement, dated as of June 1, 2020 (the “Direct
{Payment Agreement”), among the Issuer, the Lessee and the Purchaser and a PILOT
Agreement, dated as of June 1, 2020 (the PILOT Agreement”), among the Issuer,
the Lessee and the Hall County Board of Tax Assessors .
1

--------------------------------------------------------------------------------



2. Purchase, Sale and Closing. Subject to the terms and conditions and in
reliance on the representations, warranties and covenants herein set forth, the
Bondholder agrees to purchase from the Issuer all of the Bonds that are to be
issued at any time and from time to time under the Financing Agreement and the
Issuer hereby agrees to sell to the Bondholder all of the Bonds that are to be
issued at any time and from time to time under the Financing Agreement at a
price of 100% of the principal amount of the Bonds. The sale and purchase of the
Bonds will be accomplished in one or more installments as described hereinafter
and in Section 304 of the Financing Agreement. The parties agree that (i) the
aggregate principal amount of Bonds to be sold and purchased hereunder shall not
exceed the principal amount specified in Paragraph l(a) hereof, and (ii) the
Bonds will be delivered to the Bondholder in one or more installments as the
acquisition, construction and installation of the Project progresses. The Bond
representing the initial installment shall be in a denomination mutually agreed
upon by the parties hereto and shall be delivered simultaneously with the
execution and delivery of this Bond Purchase Agreement. It shall be the sole
prerogative of the Bondholder to designate (upon at least ten (10) business
days’ advance notice to the Issuer and the Bondholder), the principal amount of
each fully-registered Bond to be delivered at any subsequent installment and the
date, time and place of the delivery of and payment for such Bond (hereinafter
referred to as a “Closing”). The aforesaid designation to be made by the
Bondholder in the case of a fully-registered Bond specified for delivery (after
the first such installment shall have been delivered simultaneously with the
execution and delivery of this Bond Purchase Agreement) shall be substantially
in the form of that which is attached hereto as Exhibit “A” and shall be
executed on behalf of the Lessee by its duly authorized officer. As is set forth
in Section 304 of the Financing Agreement, any such designation which the Issuer
receives from the Lessee shall be treated as an order to the Issuer to deliver
the fully-registered Bond so specified therein. At any such Closing, subject to
the terms and conditions of the Financing Agreement, the Issuer shall deliver to
the Bondholder the designated fully-registered Bond in definitive form, duly
executed, in the authorized denomination requested by the Lessee; and the
Bondholder shall accept delivery and pay the purchase price of such Bond in any
manner agreed to be the Lessee and the Bondholder.
Notwithstanding anything to the contrary contained herein, in connection with
the initial Bond to be issued at closing of the Bond issue and the delivery of
the Lease, the Lessee shall convey the Project Facility Site and the
improvements to the Project Facility Site, as such improvements then exist, to
the Issuer by Warranty Deed in return for the initial Bond in the amount of
$34,554,100. Also, the Lessee may convey additional portions of the Project to
the Issuer in return for additional Bonds.
Payment for Bonds can be made in cash or by the transfer to the Issuer by the
Bondholder of property to be included in the Project at its “value,” being the
Bondholder’s cost (or at its election, its federal income tax basis). Such
transfer of property shall be at its “value” treated as if (i) an amount equal
to the value of such property was advanced by the Bondholder to the Issuer
hereunder with respect to the Bonds, (ii) the cash was deposited by the Issuer
in the Project Fund under the Financing Agreement, and (iii) the cash was
immediately disbursed from the Project Fund to reimburse the Lessee for such
value. Any amounts advanced by the Bondholder in cash, if any, with respect to
the Bonds shall be deposited in the Project Fund and used to pay or to reimburse
the Issuer and the Lessee for Costs of the Project and transaction costs of
issuing the Bonds.
If at any such Closing the Issuer fails to deliver the designated
fully-registered Bond to the Bondholder as provided herein, the Bondholder may
elect to be relieved of any further obligations under this Bond Purchase
Agreement without thereby waiving any other rights the Bondholder may have
against the Issuer by reason of such failure. The obligation of the Issuer to
sell Bonds and to cause Bonds to be delivered to the Bondholder under the
provisions of this Bond Purchase Agreement shall terminate on the earlier of (i)
that date which follows the Completion Date (as defined in the Lease) of the
Project by one year or (ii) December 31, 2022, and after said termination date
the Issuer shall have no obligation to deliver or to cause to be delivered any
new or additional Bonds hereunder or under the Financing Agreement.
All Bonds issued by the Issuer are to be sold to the Bondholder under and
pursuant to this Bond Purchase Agreement and shall not be sold to any other
purchaser or pursuant to any other agreement without an agreement in writing
signed by the Issuer and the Lessee.
3. Private Sale. The Bondholder agrees that it is purchasing the Bonds for its
own investment account and not with a view towards any resale or public
distribution thereof.
4. Issuer’s Representations and Warranties. The Issuer makes the following
representations and warranties to the Lessee and Bondholder:
(a) The Issuer is a body corporate and politic, an instrumentality of Hall
County and the City of Gainesville, Georgia, and a public corporation created
and existing under the laws of the State of Georgia.
2

--------------------------------------------------------------------------------



(b) The Issuer has full power and authority under the Constitution and laws of
the State of Georgia (i) to acquire, construct and install the Project, (ii) to
finance the acquisition, construction and installation of the Project by issuing
and selling the Bonds, (iii) to lease the Project to the Lessee as provided in
the Lease, (iv) to pledge the rents, revenues and receipts derived pursuant to
the Lease to the Bondholder as provided in the Financing Agreement and the
Assignment, (v) to issue, execute, deliver and perform its obligations under the
Bonds and to execute, deliver and perform its obligations under this Bond
Purchase Agreement, the Lease, the Financing Agreement, the Direct Payment
Agreement, the Assignment, the PILOT Agreement and the Security Deed in
accordance with their respective terms, and (vi) to carry out and consummate all
other transactions contemplated by each of the aforesaid documents.
(c) The Issuer has duly authorized all action and complied with all provisions
of law with respect to the issuance, execution, delivery and performance of its
obligations under the Bonds, the execution, delivery and performance of its
obligations under this Bond Purchase Agreement, the Lease, the Financing
Agreement, the Direct Payment Agreement, the Assignment, the PILOT Agreement and
the Security Deed, and has taken all actions necessary or appropriate to insure
that such documents constitute valid and legally binding obligations of the
Issuer in accordance with their respective terms.
(d) When delivered to and paid for by the Bondholder in accordance with the
terms of this Bond Purchase Agreement, the Bonds will have been duly authorized,
executed and issued and will constitute legal, valid and binding limited
obligations of the Issuer enforceable in accordance with their terms.
(e) The Issuer has not and will not issue or sell any other bonds or
obligations, the principal of and/or interest on which shall be payable from the
rents, revenues and receipts derived from the Project or pledged or assigned
pursuant to the Financing Agreement or which shall be secured by any lien upon
any of the properties constituting the Project.
(f) The execution and delivery of this Bond Purchase Agreement, the Bonds, the
Lease, the Financing Agreement, the Direct Payment Agreement, the Assignment,
the PILOT Agreement and the Security Deed and the compliance with the provisions
thereof, do not and will not conflict with or constitute on the part of the
Issuer a violation of, breach of or default (with or without notice or lapse of
time or both) under any constitutional provision, statute, indenture, mortgage,
deed of trust, resolution, note agreement or other agreement or instrument to
which the Issuer is a party or by which the Issuer or any of its assets is
presently bound, or, to the knowledge of the Issuer, any existing order, rule or
regulation of any court or governmental agency or body having jurisdiction over
the Issuer or any of its activities and property; and all consents, approvals,
authorizations and orders of governmental or regulatory authorities, if any,
which are required to be obtained by the Issuer for the issuance, execution,
delivery and performance of its obligations under the Bonds and the Lease, the
Financing Agreement, the Security Deed, the Direct Payment Agreement, the
Assignment, the PILOT Agreement and this Bond Purchase Agreements and the
carrying out and consummation of all of the transactions contemplated thereby
have been obtained and are in full force and effect.
(g) There is no action, suit, proceeding, inquiry or investigation, at law or in
equity, before or by any court, public board or body, known to be pending or
threatened against or affecting the Issuer, nor to the best of the knowledge of
the Issuer is there any basis therefor, wherein an unfavorable decision, ruling
or finding (a) would materially adversely affect the transactions contemplated
by this Bond Purchase Agreement or (b) which in any way would adversely affect
the security for the Bonds or the validity or enforceability of the Bonds, the
Lease, the Financing Agreement, the Security Deed, the Direct Payment Agreement,
the Assignment, the PILOT Agreement, this Bond Purchase Agreement or any
agreement or instrument to which the Issuer is a party and which is used or
contemplated for use in the consummation of the transactions contemplated by
this Bond Purchase Agreement.
(h) Neither the Issuer nor anyone acting on its behalf (including the
Bondholder) has directly or indirectly offered for sale or sold any of the Bonds
or any similar security of the Issuer to, or solicited any offer to buy any of
the same from, anyone other than the Bondholder. Neither the Bondholder nor
anyone else acting on its behalf will after the date hereof directly or
indirectly offer any of the Bonds or any other securities under circumstances
which would subject this issue and sale of the Bonds to the provisions of
Section 5 of the Securities Act of 1933, as amended.
5. Representations and Warranties of Lessee. The Lessee makes the following
representations and warranties to the Issuer:
(a) Lessee is a corporation duly organized, existing and in current status under
the laws of the State of California, authorized to transact business in the
State of Georgia, and is in good standing under the laws of the State of
Georgia. Lessee has full power, authority and legal right to engage in the
business and activities conducted or proposed to be conducted by it with respect
to the Project, to execute, deliver and perform the Lease and this Bond Purchase
Agreement and to perform its obligations thereunder and hereunder, including the
making of payments as provided in the Lease.
3

--------------------------------------------------------------------------------



(b) Lessee has duly authorized the execution, delivery and performance of the
Lease and this Bond Purchase Agreement, and such documents, when executed and
delivered by Lessee, will constitute valid and legally binding obligations of
Lessee, enforceable in accordance with their respective terms, except to the
extent that their enforceability may be limited by bankruptcy, insolvency or
other laws affecting creditors’ rights, and subject to the application of
principles of equity, if equitable remedies are sought.
(c) The execution and delivery of this Bond Purchase Agreement and the Lease and
the compliance with the provisions hereof and thereof by Lessee, do not conflict
with or constitute on the part of Lessee a material violation of, breach of or
default under (i) the Articles of Incorporation or By-Laws of Lessee, (ii) any
material portion of any indenture, mortgage, deed of trust, lease, note
agreement or other agreement or instrument to which Lessee is a party or by
which Lessee is presently bound, or (iii) any constitutional provision or
statute or any existing order, rule or regulation of any court or governmental
or regulatory authorities, having jurisdiction over Lessee’s activities or its
properties, or Lessee has obtained, where applicable, an express, written waiver
thereof.
(d) There is no action, suit, proceeding, inquiry or investigation, at law or in
equity, before or by any court, public board or body, pending, or, to Lessee’s
knowledge, threatened against Lessee which could reasonably be expected to
result in a decision which would materially adversely affect the transactions
contemplated by this Bond Purchase Agreement or the Lease or the validity or
enforceability of the Lease, this Bond Purchase Agreement, or any agreement or
instrument to which Lessee is a party, used or contemplated for use in the
consummation of the transactions contemplated by this Bond Purchase Agreement or
the Lease.
6. Lessee’s Covenants. Lessee covenants and agrees that it will:
(a) Indemnify and hold harmless to the extent permitted by applicable law, the
Issuer and its officers, directors, agents, servants and employees against any
and all losses, claims, damages, expenses or liabilities, joint or several, to
which they or any of them may become subject under the Securities Act of 1933,
the Securities Exchange Act of 1934, or the Trust Indenture Act of 1939, the
rules or regulations under said Acts, or any amendments of said Acts, insofar as
such losses, claims, damages, expenses, liabilities or actions arise out of or
are based upon the failure to register the Bonds under the Securities Act of
1933 or to qualify the Financing Agreement under the Trust Indenture Act of
1939. Promptly after receipt of notice of the commencement of any action in
respect of which indemnity may be sought against the Lessee under this Paragraph
6, the indemnifiable party will notify the Lessee in writing of the commencement
thereof, and, subject to the provisions hereinafter stated, the Lessee shall
assume the defense of such action (including the employment of counsel, who
shall be counsel reasonably satisfactory to the Issuer or such indemnifiable
person, as the case may be, and the payment of expenses) insofar as such action
shall relate to any alleged liability in respect of which indemnity may be
sought against the Lessee. The Issuer or such indemnifiable person shall have
the right to employ separate counsel in any such action and to participate in
the defense thereof, but the fees and expenses of such counsel shall not be at
the expense of the Lessee unless the employment of such counsel has been
specifically authorized by the Lessee, or in the event that the Issuer is
required to employ separate counsel as a result of the Issuer’s reasonable
determination, expressed in writing to the Lessee, that a conflict of interest
exists among the indemnified parties hereunder. Lessee shall not be liable to
indemnify any person for any settlement of any such action effected without its
consent.
(b) Refrain from taking or omitting to take any action which action or omission
would in any way cause the proceeds from the sale of the Bonds to be applied in
a manner contrary to that provided for in the Lease or the Financing Agreement,
as in effect from time to time.
(c) Pay or cause to be paid, all reasonable expenses and costs incident to the
authorization, issuance, printing, sale and delivery, as the case may be, of the
Bonds, the Lease, the Financing Agreement, the Security Deed, and this Bond
Purchase Agreement, including without limitation (i) all filing, registration
and recording fees and expenses; and (ii) reasonable fees and expenses of Bond
Counsel and Counsel to the Issuer.
7. Conditions of Bondholder's Obligation as Purchaser. The Bondholder's
obligation to purchase and pay for the Bond which is to be delivered as the
initial installment hereunder is subject to the fulfillment of the following
conditions at or before such delivery:
(a) The Lease, the Financing Agreement, the Security Deed, the Direct Payment
Agreement, the Assignment, the PILOT Agreement and this Bond Purchase Agreement
shall have been duly authorized, executed and delivered by the respective
parties thereto, in substantially the forms heretofore approved by the
Bondholder, with only such changes therein as the Issuer and the Bondholder
shall mutually agree upon;
(b) The Bond to be initially delivered shall have been duly authorized and
executed in accordance with the provisions of the Financing Agreement;
(c) The Bondholder shall have received the following documents:
4

--------------------------------------------------------------------------------



(i) Executed counterparts of the Lease, the Security Deed, the Direct Payment
Agreement, the Assignment, the PILOT Agreement and the Financing Agreement;
(ii) Opinions dated as of the date of delivery of the Bond to be initially
delivered of (A) Counsel for the Issuer in substantially the form of that which
is attached hereto as Exhibit B; (B) Bond Counsel in substantially the form of
that which is attached hereto as Exhibit C; and (C) Counsel for Lessee in
substantially the form of that which is attached hereto as Exhibit D;
(iii) A certificate dated as of the date of delivery of the Bond to be initially
delivered, signed by the Chairman or Vice Chairman and the Secretary of the
Issuer and in form and substance satisfactory to the Bondholder, stating that
(a) each of the representations and warranties set forth in the Lease, the
Financing Agreement, the Security Deed, the Direct Payment Agreement, the
Assignment, the PILOT Agreement and this Bond Purchase Agreement is true,
accurate and complete in all material respects as of the date of delivery of the
Bond to be initially delivered and that the Issuer has complied with each of its
covenants and agreements required in the Lease, the Financing Agreement, the
Security Deed, the Direct Payment Agreement, the Assignment, the PILOT Agreement
and this Bond Purchase Agreement to be complied with at or prior to the date of
delivery of the Bond to be initially delivered and (b) no default or event with
the lapse of time or notice or both would become an event of default has
occurred under the Lease, the Financing Agreement, the Security Deed, the Direct
Payment Agreement, the Assignment, the PILOT Agreement and this Bond Purchase
Agreement;
(iv) an order validating the Bonds and the security therefor shall have been
received by the Superior Court of Hall County and there shall be no pending
appeals with respect to such order; and
(v) Such additional opinions, certificates, instruments and other documents as
the Bondholder or its counsel may reasonably request to evidence compliance with
applicable law, as of the date of delivery of the Bond to be initially
delivered.
The Bondholder's obligation to purchase and pay for any of the Bonds at any time
or from time to time after the delivery of the Bond to be initially delivered,
as herein provided, is subject to the due execution, authentication and deliver
to the Bondholder of such pertinent Bond.
8. Direct Payment Agreement. The Issuer agrees that all amounts payable to the
Bondholder with respect to the Bonds held by the Bondholder or its nominee may
be made directly to the Bondholder in accordance with the Direct Payment
Agreement.
9. Notices and Other Actions. All notices, demands and formal actions hereunder
will be in writing mailed, telegraphed, sent by next day air or delivered to:

The Issuer
Gainesville and Hall County Development Authority
P.O. Box 3280Gainesville, GA 30503Attention: ChairmanThe BondholderFox Factory,
Inc.6634 Highway 53Braselton, GA 30517Attention: David HaugenThe LesseeFox
Factory, Inc.6634 Highway 53Braselton, GA 30517Attention: David Haugen

The Issuer, the Lessee and the Bondholder may, by notice given hereunder,
designate any further or different addresses to which subsequent notices,
certifications or other communications shall be sent. Notices shall be effective
upon receipt.
10. Survival of Representations and Agreements. Except for paragraphs 4(g) and
5(d), all representations, warranties and agreements of the Issuer and Lessee
contained herein shall remain operative and in full force and shall survive (a)
the execution and delivery of this Bond Purchase Agreement, and (b) the purchase
of any or all of the Bonds hereunder.
5

--------------------------------------------------------------------------------



11. Counterparts. This Bond Purchase Agreement may be executed in any number of
counterparts with each executed counterpart constituting an original but all of
which together shall constitute one and the same instrument.
12. Successors; Governing Law. This Bond Purchase Agreement will inure to the
benefit of and be binding upon the parties hereto and their successors, but will
not be assignable or confer any rights upon any other person, except as
expressly provided herein. This Bond Purchase Agreement shall be governed by and
construed in accordance with the laws of the State of Georgia.




GAINESVILLE AND HALL COUNTY DEVELOPMENT AUTHORITY
By: /s/ Philip A. Wilheit
Chairman


Attest: /s/T. Treadwell Syfan
Secretary




FOX FACTORY, INC.,
as Lessee under the Lease Agreement
and as Bondholder of the Bonds referred
to in this Bond Purchase Agreement


By: /s/ John E. Blocher
John E. Blocher
Chief Financial Officer














6


--------------------------------------------------------------------------------



EXHIBIT A
DESIGNATION OF BOND TO BE
DELIVERED TO UNDERSIGNED
BONDHOLDER AND RELATED CERTIFICATES


Gainesville and Hall County
Development Authority
P. O. Box 3280
Gainesville, GA 30503
Attention: Chairman


Re: Gainesville and Hall County Development Authority Taxable Industrial
Development Revenue Bonds (Fox Factory, Inc. Project), Series 2020


Gentlemen:
Pursuant to that certain Bond Purchase Agreement, dated as of June 1, 2020 (the
“Bond Purchase Agreement”), between the Gainesville and Hall County Development
Authority (the “Issuer”) and Fox Factory, Inc. (“Fox Factory”), a California
corporation, Fox Factory, in its capacity as purchaser of the captioned Bonds
(in such capacity, the “Bondholder”), hereby notifies you that it desires to
take delivery of a fully registered Bond in the principal amount of
$_____________ upon payment by it of the purchase price specified in Paragraph 2
of the Bond Purchase Agreement. The Bondholder designates the following
particulars with respect to the Closing of such purchase and sale:
Closing Date - _______________, 2020
Closing Time - _______________
Fox Factory, as lessee under that certain Lease Agreement, dated as of June 1,
2020 (the “Lease Agreement”), with the Issuer relating to the captioned Bonds,
dated as of _________, 2020 (in such capacity, the “Lessee”), hereby certifies
that there exists no event of default under the aforesaid Lease Agreement as of
the date hereof and that the Lessee will give immediate notice to each of the
addressees shown above if to its knowledge any such event of default should
occur prior to the delivery to the Bondholder of the Bond designated for
delivery hereinabove.
The Bondholder hereby further certifies that the principal amount of the Bond
designated for delivery hereinabove when added to the principal amount of the
Bond or Bonds heretofore delivered to the Bondholder will not exceed the
anticipated total cost to acquire, construct and install the Project (as more
fully described in the aforesaid Lease Agreement).


IN WITNESS WHEREOF, the undersigned has caused this instrument to be executed by
its duly authorized officers, this _____ day of __________________, 20____.
FOX FACTORY, INC.


By:______________________________
Title:________________________






--------------------------------------------------------------------------------



EXHIBIT B
(Letterhead of Counsel for the Issuer)
_______________, 2020


Fox Factory, Inc.
Braselton, Georgia
Gainesville and Hall County Development Authority
Gainesville, Georgia


Re: Gainesville and Hall County Development Authority Taxable Industrial
Development Revenue Bonds (Fox Factory, Inc. Project), Series 2020, in an
authorized aggregate principal amount not to exceed $75,000,000 to be issued
under and secured by a Financing Agreement, dated as of June 1, 2020


Ladies and Gentlemen:
As counsel for the Gainesville and Hall Development Authority (the “Issuer”), we
have considered the validity of the above captioned bonds (the “Bonds”), and in
this connection we have examined
(i) the resolution of the Issuer adopted on May ____, 2020 (the “Resolution”);
(ii) the Lease Agreement, dated as of June 1, 2020 (the “Lease”), between the
Issuer and Fox Factory, Inc. (in such capacity, the “Lessee”);
(iii) the Financing Agreement, dated as of June 1, 2020 (the “Financing
Agreement”), between the Issuer and Fox Factory, as purchaser of the Bonds (in
such capacity, the “Bondholder”);
(iv) the Deed to Secure Debt and Security Agreement, dated as of June 1, 2020
(the “Security Deed”), from the Issuer to the Bondholder;
(v) the Bond Purchase Agreement, dated as of June 1, 2020 (the “Bond Purchase
Agreement”) between the Issuer and Fox Factory, in its roles as Lessee and
Bondholder;
(vi) the Direct Payment Agreement, dated as of June 1, 2020 (the “Direct Payment
Agreement”), among the Issuer, the Lessee and the Bondholder;
(vii) the PILOT Agreement, dated as of June 1, 2020 (the “PILOT Agreement”),
among the Issuer, the Lessee and the Board of Tax Assessors of Hall County;
(viii) a certified copy of the validation proceedings concluded in the Superior
Court of Hall County with respect to the Bonds;
(ix) an amendment to the Constitution of the State of Georgia (Ga. Laws 1964,
page 866, et seq., as continued by Ga. Laws 1986, page 4328, et seq.), ratified
and proclaimed, and an act of the General Assembly of the State of Georgia (Ga.
Laws 1964, page 2282, et seq.), as amended (the “Act”);
(x) financing statements designating the Issuer as debtor, and the Bondholder as
secured party, covering the granting of a security interest in certain of the
Issuer’s interests in the Lease and the payments to be received pursuant thereto
and the security interests in the Project (as defined in the Lease) conveyed to
the Bondholder pursuant to the Security Deed (collectively, the “Financing
Statements”); and
(xi) such other documents, instruments and laws as we have deemed relevant.
From such examinations, we are of the opinion that as of this date:
1. The Issuer is a body corporate and politic, an instrumentality of Hall County
and the City of Gainesville, Georgia, and a public corporation created and
existing under the laws of the State of Georgia, particularly the Act.



--------------------------------------------------------------------------------



2. The Issuer has full power and authority and has taken all action legally
required to authorize the issuance, sale and delivery of the Bonds and when each
Bond has been delivered in the manner set forth in the Financing Agreement, such
action will constitute all of the action necessary to duly authorize the
issuance, sale and delivery of each Bond by the Issuer and each of said Bonds
will rank on a parity regardless of the fact that such Bonds will have actually
been issued and delivered at different times. The Issuer has the power to
finance the Project and lease the Project to the Lessee, to pledge and assign
its interest in the Pledged Estate (as defined in the Financing Agreement) and
to carry out and consummate all the transactions contemplated on its part by the
Lease, the Financing Agreement, the Security Deed, the Bond Purchase Agreement,
the PILOT Agreement and the Direct Payment Agreement. The Issuer has duly
adopted the Resolution and has duly authorized the execution, delivery and
performance of the Lease, the Financing Agreement, the Security Deed, the Bond
Purchase Agreement, the PILOT Agreement, the Direct Payment Agreement and the
Bonds. The Bonds, the Lease, the Financing Agreement, the Security Deed, the
PILOT Agreement and the Direct Payment Agreement and the Bond Purchase Agreement
have been duly executed and delivered by the Issuer.
3. Each Bond after delivery in the manner set forth in the Financing Agreement
will constitute a valid and binding limited obligation of the Issuer,
enforceable in accordance with its terms except that (a) enforceability may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting creditors’ rights generally and (b) enforceability
may be limited to exclude the availability of the remedy of specific performance
or any other equitable remedy to the extent there is available an adequate
remedy at law, and will be entitled to the security of the Lease, the Financing
Agreement, and the Security Deed.
4. The Lease, the Financing Agreement, the Security Deed, the Direct Payment
Agreement and the Bond Purchase Agreement are each in full force and effect and
each such agreement, assuming the due authorization, execution and delivery
thereof by the other parties thereto, constitutes the valid, binding and
enforceable obligation of the Issuer in accordance with its respective terms
except that (a) enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally and (b) enforceability may be limited to exclude the
availability of the remedy of specific performance or any other equitable remedy
to the extent there is available an adequate remedy at law, and the Issuer is
entitled to the benefits of the same.
5. The execution and delivery of the Financing Agreement, the Lease, the
Security Deed, the PILOT Agreement, the Direct Payment Agreement and the Bond
Purchase Agreement and the compliance by the Issuer with the terms thereof will
not be a violation of, conflict with, or result in any breach of any of the
provisions of, or constitute a default under the Act or By-laws of the Issuer or
any law applicable to it or under any indenture, mortgage, deed of trust,
resolution, note agreement or other agreement to which the Issuer is a party or
by which the Issuer or any of its activities or properties is bound, or result
in the creation or imposition of any lien, charge or other security interest or
encumbrance of any nature whatsoever upon the property of the Issuer (other than
as contemplated by the Financing Agreement, the Security Deed, and the Lease),
pursuant to any agreement or other instrument to which the Issuer is a party or
by which it may be bound, or be a violation, conflict with, or result in any
breach of the provisions of any license, judgment, constitutional provision,
decree, order, law, statute, ordinance or governmental rule or regulation
applicable to the Issuer.
6. To the best of our knowledge, the Issuer is not in default in any material
respect under any agreement or other instrument to which it is a party or by
which it may be bound, which default would materially and adversely affect the
transactions contemplated by the Financing Agreement, the Lease, and the
Security Deed.
7. No additional or further approval, consent or authorization of any
governmental or public agency or authority not already obtained is required by
the Issuer in connection with (a) the issuance, sale and delivery of the Bonds,
(b) the entering into and performing of its obligations under the Bonds, the
Lease, the Financing Agreement, the Security Deed, or (c) the adoption of the
Resolution. No opinion is expressed with respect to any “Blue Sky” laws or the
securities laws of any jurisdiction.
8. There is no action, suit, proceeding, inquiry or investigation, at law or in
equity, before or by any court, public board or body, pending or, to the best of
our knowledge, threatened against or affecting the Issuer, wherein an
unfavorable decision, ruling or finding would materially adversely affect the
validity or enforceability of the Resolution, the Bonds, the Lease, the
Financing Agreement, the Security Deed, PILOT Agreement, Direct Financing
Agreement or the Bond Purchase Agreement, and the execution, delivery and
receipt by the Issuer of the Lease, the Financing Agreement, the Security Deed,
PILOT Agreement, Direct Payment Agreement and the Bond Purchase Agreement and
the performance of the obligations of the Issuer thereunder do not and will not
violate or constitute a default under any provision of law or any agreement,
indenture, note or other instrument binding upon the Issuer.
9. The Financing Agreement creates a valid first lien on and pledge of the
revenues conveyed and pledged thereunder, and all filings and/or recordings of
any document required in order to perfect and preserve such first lien and
pledge have been duly accomplished.



--------------------------------------------------------------------------------



10. Pursuant to the Financing Agreement and the Security Deed, the Issuer has
granted to the Bondholder, as security for the Bonds, a valid and perfected
security interest in certain of its rights in the Lease, the payments made
pursuant thereto and the Project Equipment as defined in the Lease (said
security interest being hereinafter referred to as the “Security Interest”).
11. The Lease Agreement and the Security Deed have been properly recorded in the
proper place or places where such recordation is required for the giving of
notice thereof, such recordation is complete and no other filing, recording,
publishing or re-recording is required.
12. All action taken by the Issuer in connection with the Resolution, the Bonds,
the Lease, the Financing Agreement, the Security Deed, the Direct Payment
Agreement and the Bond Purchase Agreement is legal in all respects, and none of
the proceedings held or actions taken by the Issuer with respect to any of the
foregoing has been repealed, rescinded or revoked. All instruments furnished to
the Bondholder in connection with the order of the Issuer to deliver the Bonds
conform to the requirements of the Financing Agreement and such instruments
constitute sufficient authority under the Financing Agreement for the Issuer to
deliver the Bonds as directed in such order.


Very truly yours,
STEWART, MELVIN & FROST, LLP


By:____________________________
A Partner



EXHIBIT C
(Letterhead of Bond Counsel)
_____________, 2020
Fox Factory, Inc.
Braselton, Georgia
Gainesville and Hall County Development Authority
Gainesville, Georgia


Re: Gainesville and Hall County Development Authority Taxable Industrial
Development Revenue Bonds (Fox Factory, Inc. Project), Series 2020, in an
authorized aggregate principal amount not to exceed $75,000,000 to be issued
under and secured by a Financing Agreement, dated as of June 1, 2020


Ladies and Gentlemen:
We have examined (i) an amendment to the Constitution of the State of Georgia
(Ga. Laws 1964, page 866, et seq., as continued by Ga. Laws 1986, page 4328, et
seq.), ratified and proclaimed, and an act of the General Assembly of the State
of Georgia (Ga. Laws 1964, page 2282, et seq.), as amended (the “Act”); (ii) the
resolution of the Gainesville and Hall County Development Authority (the
“Issuer”) adopted January 28, 2020 (the “Resolution”); (iii) the Financing
Agreement, dated as of June 1, 2020 (the “Financing Agreement”), between the
Issuer and Fox Factory, Inc. (“Fox Factory”), as purchaser of the Bonds (in such
capacity, the “Bondholder”); (iv) the Lease Agreement, dated as of June 1, 2020
(the “Lease”), between the Issuer, as lessor, and Fox Factory , as lessee; (in
such capacity, the “Lessee”); (v) the Deed to Secure Debt and Security
Agreement, dated as of June 1, 2020 (the “Security Deed”), from the Issuer to
the Bondholder; (vi) the Bond Purchase Agreement, dated as of June 1, 2020 (the
“Bond Purchase Agreement”) between the Issuer and Fox Factory; and (vii) other
documents and laws relating to the issuance of the bonds described in caption
(the “Bonds”). The Bonds shall be in fully registered form, shall bear interest
from their respective dates of issuance at the rate of 5.0% per annum
(calculated on the basis of a 30-day month, 360-day year), such interest shall
be payable on the 1st day of March or September next succeeding their respective
dates of issuance (whichever shall come first) and semiannually thereafter on
the 1st day of March and September in each year, until paid, and shall mature on
September 1, 2027.



--------------------------------------------------------------------------------



The Bonds are being issued for the purpose of financing he acquisition,
construction and installation of certain real and personal property comprising a
facility for the manufacture of shock absorbers for automobiles, trucks and
motorcycles in Gainesville Industrial Park West, Gainesville, Hall County,
Georgia (the “Project”), for lease to the Lessee under the Lease in furtherance
of the public purpose for which the Issuer was created. Fox Factory has agreed
in the Lease to make rental payments sufficient to pay the principal, prepayment
premium (if any) and interest on the Bonds as the same become due and payable.
The Issuer’s interest in the Lease and all payments thereunder have been pledged
under the terms of the Financing Agreement to the payment of the Bonds.
With respect to the creation and existence of Fox Factory, the power of Fox
Factory to authorize, execute and deliver the Lease and the Bond Purchase
Agreement and to assume the obligations represented thereby, and the execution
and delivery by Fox Factory of the Lease and the Bond Purchase Agreement, we
have examined and rely solely upon the opinion as to such matters rendered by
__________________________________, Counsel to Fox Factory.
We have examined the Bond numbered R-1 (the “Initial Bond”) as executed by the
Issuer and based upon such examination and the examinations, opinions and
premises above referred to, we are of the opinion that:
(1) the Issuer is a public corporation duly organized and existing under the
Constitution and laws of the State of Georgia and is in good standing under the
laws of the State of Georgia;
(2) under the Constitution and laws of the State of Georgia, the Lease, the
Financing Agreement, the Bond Purchase Agreement, and the Security Deed have
been duly authorized, executed and delivered and constitute valid and binding
obligations of the parties thereto and are legally enforceable in accordance
with their terms subject to bankruptcy, insolvency and other laws of general
application affecting creditors’ rights. All the right, title and interest of
the Issuer in and to the Lease have been duly assigned to the Bondholder and
pledged under the Financing Agreement;
(3) the lien created under the Financing Agreement on the Pledged Estate (as
defined in the Financing Agreement) constitutes a first and prior pledge of and
lien on the Pledged Estate superior to any pledge heretofore created or that may
hereafter be created;
(4) the Bonds have been duly authorized. (a) the Initial Bond has been duly
executed and delivered and is, and (b) the remaining Bonds (excluding the
Initial Bond), when executed and delivered in accordance with Section 304 of the
Financing Agreement will be, the legally issued and valid limited obligations of
the Issuer enforceable in accordance with their terms, secured by the Financing
Agreement and the Security Deed and payable solely from Pledged Estate; said
Pledged Estate has been irrevocably pledged to the payment of the principal of
and interest on the Bonds under the Financing Agreement; and
(5) the Bonds when delivered in the manner set forth in Section 304 of the
Financing Agreement will constitute only limited obligations of the Issuer as
therein and in the Financing, Agreement provided and will not constitute
indebtedness by or on behalf of the State of Georgia, the City of Gainesville,
or the County of Hall, or a pledge of the faith and credit of said State, City
or County. The Bonds will be payable from the special fund provided therefor and
will not directly, indirectly or contingently obligate said State, City or
County to levy or to pledge any form of taxation whatever or to make any
appropriation for the payment thereof, and no owner of any of the Bonds will
ever have the right to compel the exercise of the taxing power of said State,
City or County to pay the same or the interest thereon.


Very truly yours,
STEWART, MELVIN & FROST, LLP
By:_____________________________
A Partner






--------------------------------------------------------------------------------



EXHIBIT D
(Letterhead of Counsel for Fox Factory, Inc.)
_______________, 2020


Gainesville and Hall County Development Authority
Gainesville, Georgia
Stewart, Melvin & Frost, LLP
Gainesville, Georgia


Re: Gainesville and Hall County Development Authority Taxable Industrial
Development Revenue Bonds (Fox Factory, Inc. Project), Series 2020, in an
authorized aggregate principal amount not to exceed $75,000,000 to be issued
under and secured by a Financing Agreement, dated as of June 1, 2020


Gentlemen:
We have acted as counsel for Fox Factory, Inc., a Georgia corporation (the “Fox
Factory”), in connection with the issuance and sale by the Gainesville and Hall
County Development Authority (the “Issuer”) of the Bonds in caption (the
“Bonds”). We have examined originals, or photostatic or certified copies, of:
(a) the Lease Agreement, dated as of June 1, 2020 (the “Lease”), between Fox
Factory as lessee (in such capacity, the “Lessee”), and the Issuer, as lessor,
providing for the lease by the Issuer to the Lessee of the Project (as defined
in the Lease);
(b) the Financing Agreement, dated as of June 1, 2020 (the “Financing
Agreement”), between the Issuer and Fox Factory, as purchaser of the Bonds (in
such capacity, the “Bondholder”), pursuant to which the Bonds are to be issued;
(c) the Bond Resolution adopted by the Issuer on May ___, 2020, relating to the
authorization, execution and delivery of the Lease, the Financing Agreement, the
Bond Purchase Agreement, and the Security Deed and certain other agreements, and
the issuance and sale of the Bonds;
(e) the Bond Purchase Agreement, dated as of June 1, 2020 (the “Bond Purchase
Agreement”), between the Issuer and Fox Factory, as Lessee and as Bondholder;
(f) the Deed to Secure Debt and Security Agreement, dated as of June 1, 2020
(the “Security Deed”), from the Issuer to the Bondholder; and
(g) the Certificate of Incorporation and By-laws and other charter documents of
Fox Factory and such other documents, records and certificates of public
officials, of Fox Factory and of officers of Fox Factory as we have deemed
necessary and relevant for the opinions set forth herein.
In such examination, we have assumed the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, the conformity to
original documents of all documents submitted to us as certified or photostatic
copies, and the authenticity of the originals of such latter documents.
Based upon our examination mentioned above and relying on statements of fact
contained in the documents that we have examined, it is our opinion that:
(1) Fox Factory is a corporation validly existing and in good standing under the
laws of the State of California qualified to do business in the State of
Georgia.
(2) Fox Factory has full power and authority to execute, deliver and perform its
obligations under the Lease and the Bond Purchase Agreement (collectively, the
“Fox Factory Documents”), which have been duly authorized, executed and
delivered by Fox Factory and said documents constitute the valid and binding
agreements of Fox Factory enforceable in accordance with their respective terms,
except that (a) enforceability may be limited by any applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting
creditors’ rights generally, (b) enforceability may be limited to exclude the
availability of the remedy of specific performance or any other equitable remedy
to the extent there is available an adequate remedy at law and (c) no opinion is
given with respect to the indemnification provisions of the Fox Factory
Documents.
(3) The execution and delivery of the Fox Factory Documents and the performance
of its obligations thereunder by Fox Factory have not resulted and will not
result in a violation of the Certificate of Incorporation or By-Laws of Fox
Factory and, to the best of our knowledge, do not constitute a material default
under any indenture, mortgage, deed, trust agreement or other instrument
relating to borrowed money to which Fox Factory is a party or by which it is
bound.



--------------------------------------------------------------------------------



(4) Fox Factory has duly authorized the taking of any and all action necessary
to carry out and give effect to the transactions contemplated to be performed on
its part by the Fox Factory Documents.
(5) No consent, approval, authorization or other action by any governmental
authority within the State of Georgia is required in connection with the
execution, delivery or performance by Fox Factory of the Fox Factory Documents.
(6) To the best of our knowledge, there is no action, suit, proceeding or
investigation at law or in equity before any court or public board or body
pending or threatened against or affecting Fox Factory, nor any basis therefor,
wherein an unfavorable decision, ruling or finding would have a material adverse
effect on the validity or enforceability as against Fox Factory of the Fox
Factory Documents.




Very truly yours,
____________________________________


By: ________________________________



